Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims  1-5, 7-12  pending in this application.  In response to Non-final rejection of  2/25/22 applicants amended claim 1. Claims 1-5, 7-12  are allowed finding applicants arguments of   5/25/22 reasonable.

EXAMINER’S AMENDMENT

Amend claim 7 as follows:
Claim 7 line 1, replace- claim 6- with- claim 1-.
The following is an examiner’s statement of reasons for allowance:

Applicants developed a new  method of producing a product comprising culturing a carboxydotrophic acetogenic bacterium comprising a disrupting mutation in a lactate dehydrogenase enzyme in the presence of a substrate comprising CO, CO2, and/or Ha whereby the bacterium produces a product, selected from the group consisting of ethanol, 2,3- butanediol, formate, pyruvate, succinate, valine, leucine, isoleucine, malate, fumarate, 2- oxogluterate, citrate, and citramalate.
The 35 USC 103 rejection using Kouba et al. ( US2012/0209021 is withdrawn finding applicants argument  stating :
´ Kouba et al. is directed to producing n-butyraldehyde having reduced or knocked out expression of at least one enzyme involved in either n-butyraldehyde biodegradation, or synthesis of n-butyraldehyde reaction products. Kouba et al. actually teaches away from producing ethanol because in order to increase n-butyraldehyde production, Kouba et al. teach reducing or knocking out acetalaldehyde dehydrogenase, which converts acetyl-CoA to acetaldehyde to stop the formation of ethanol. See Kouba et al. at [0032]. Moreover, Kouba et al. discloses knocking out lactate dehydrogenase but for the purpose of increasing n-butyraldehyde”
 
 Found reasonable as Kouba et al. actually teaches away from producing ethanol because in order to increase n-butyraldehyde production, Kouba et al. teach reducing or knocking out acetalaldehyde dehydrogenase, which converts acetyl-CoA to acetaldehyde to stop the formation of ethanol. ( Para 032).
Prior arts neither teach nor suggest method of producing a product comprising culturing a carboxydotrophic acetogenic bacterium comprising a disrupting mutation in a lactate dehydrogenase enzyme in the presence of a substrate comprising CO, CO2, and/or Ha whereby the bacterium produces a product, selected from the group consisting of ethanol, 2,3- butanediol, formate, pyruvate, succinate, valine, leucine, isoleucine, malate, fumarate, 2- oxogluterate, citrate, and citramalate.

.  As such a  method of producing method of producing a product comprising culturing a carboxydotrophic acetogenic bacterium comprising a disrupting mutation in a lactate dehydrogenase enzyme in the presence of a substrate comprising CO, CO2, and/or Ha whereby the bacterium produces a product, selected from the group consisting of ethanol, 2,3- butanediol, formate, pyruvate, succinate, valine, leucine, isoleucine, malate, fumarate, 2- oxogluterate, citrate, and citramalate is novel and non-obvious. 

 Thus claims   1-5, 7-12 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652